07/13/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0218



                                    No. DA 21-0218


LLOYD SCOTT MAIER,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including August 16, 2021, within which to prepare, serve, and file its response

brief.




BG                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            July 13 2021